Citation Nr: 0303666	
Decision Date: 03/04/03    Archive Date: 03/18/03

DOCKET NO.  03-01 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Atlanta, Georgia


THE ISSUE

Entitlement to an increase in a 70 percent rating for post-
traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel





REMAND

The veteran had active service from May 1968 to August 1974.  
This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 RO rating decision which 
increased the rating for the veteran's PTSD from 10 percent 
to 30 percent.  An October 2002 RO decision increased the 
PTSD rating to 70 percent.  The veteran continues to appeal 
for a higher rating for PTSD.

In his January 2003 substantive appeal, the veteran requested 
a hearing before a member of the Board sitting at the RO 
(i.e. Travel Board hearing).  Given the expressed intent of 
the veteran, the case must be returned to the RO to arrange 
such a hearing.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. 
§§ 19.75, 19.76, 20.703, 20.704 (2002).  

Accordingly, this case is remanded for the following:  

The RO should schedule the veteran for a 
Travel Board hearing in connection with 
his appeal.  After the hearing is 
conducted, the case should be returned to 
the Board, in accordance with appellate 
procedures.  


	                  
_________________________________________________
	L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


